Exhibit 13 Report to Stockholders Jacksonville Bancorp, Inc. 2007 Annual Report To our shareholders, The year 2007 will be remembered for the weakness and volatility of the nation’s housing market and the start of the subprime mortgage crisis.The weakness in the mortgage market and the securities that mortgages were packaged into hurt the financial condition of some of our country’s largest financial institutions.These institutions incurred substantial losses when they were forced to “write down” the value of their loans and securities.Jacksonville Savings Bank, along with most community banks, managed to avoid the effects of the subprime debacle by never having participated in it.Our core business remains loaning money to credit-worthy borrowers to purchase or refinance residential real estate and to adhere to conservative underwriting standards. In 2007, our local economy was stable, but mixed.While agriculture and its related industries were very strong, high gasoline prices and the slowing national economy had a negative effect on many businesses.At Jacksonville Savings, our lending team was able to not only increase our loan portfolio to a new record high, but they were able to manage delinquencies to levels below our peer group. We achieved solid growth in 2007, with total assets climbing $21.1 million to $288,488,699 at year end.Deposits rose by $12.8 million and loans outstanding increased $21.0 million to end the year at $175,866,517.Stockholders’ equity increased by $1.5 million. During the year, we welcomed two new officers to your bank.Mary Fergurson joined us as Vice President and Trust Officer.Mary has 20 years of bank trust officer experience and has already made an impact in growing the department. Chris Royal assumed the role of Vice President and Chief Lending Officer.Chris, who has served a combined 29 years with two Springfield banks, brings valuable lending experience, knowledge and limitless energy to our loan department. Our greatest challenge will be to achieve acceptable results with a shrinking interest rate spread, which is the difference between what we are paying for funds (deposits and borrowings) and what we are able to earn (interest on loans and investments).Continuing to explore and find new sources of revenue will be critical. We are grateful to our customers for the confidence they have shown in us by choosing Jacksonville Savings Bank for their financial needs.Our goal is to provide our customers with real value in the products and services that we offer.We try to achieve this goal through well-trained, professional staff in each of our markets.With a strong and experienced management team and dedicated employees, we are confident that Jacksonville Savings Bank is well positioned for continued success. Sincerely, Andrew F. Applebee Richard A. Foss Chairman of the Board President and CEO Table of Contents Page Business of the Company 1 Selected Consolidated Financial Information 2-3 Management’s Discussion and Analysis of Financial Condition and Results of Operations 4-18 Report of Independent Registered Public Accounting Firm 19 Consolidated Financial Statements 20-23 Notes to Consolidated Financial Statements 24-54 Common Stock Information 55 Directors and Officers 56 Corporate Information 57 Annual Meeting 57 Business of the Company Jacksonville Bancorp, Inc. (the “Company”) was incorporated under Federal law on May 3, 2002.The Company is a savings and loan holding company and its sole business activity is the 100% ownership of Jacksonville Savings Bank (the “Bank”).The Bank wasfounded in 1916 as an Illinois-chartered savings and loan association and converted to an Illinois-chartered savings bank in 1992.The Bank is headquartered in Jacksonville, Illinois and operates six branches in addition to its main office.The Bank’s deposits are federally insured by the Federal Deposit Insurance Corporation (“FDIC”).The Bank is a member of the Federal Home Loan Bank (“FHLB”) System. On April 20, 1995, the Bank reorganized into the mutual holding company form of ownership, pursuant to which the Bank amended its charter from an Illinois-chartered mutual savings bank into an Illinois-chartered mutual holding company (“MHC”), Jacksonville Bancorp, MHC.As of December 31, 2007, the MHC owned 52.28% of the outstanding shares of the Company.At December 31, 2007, the Company had consolidated assets of $288.5 million, deposits of $245.7 million and stockholders’ equity of $22.6 million. The Bank is a community-oriented savings bank engaged primarily in the business of attracting retail deposits from the general public in the Bank’s market area and using such funds together with borrowings and funds from other sources to originate consumer loans and mortgage loans secured by one- to four-family residential real estate.The Bank also originates commercial real estate loans, multi-family real estate loans, commercial business loans, and agricultural loans.The Bank also offers trust and investment services.The investment center, Berthel Fisher and Company Financial Services, Inc., is operated through the Bank’s wholly-owned subsidiary, Financial Resources Group, Inc. 1 Selected Consolidated Financial Information The following tables set forth certain information concerning the consolidated financial position, consolidated data from operations and performance ratios of the Company at the dates and for the years indicated.Selected quarterly financial data for each of the last two years is set forth at Note 22 to the Consolidated Financial Statements. At December 31, 2007 2006 2005 2004 2003 FINANCIAL CONDITION DATA (In thousands) Total assets $ 288,489 $ 267,372 $ 253,946 $ 253,330 $ 261,816 Loans(1) 177,728 155,264 142,771 126,058 127,585 Investment securities (2) 66,295 79,978 80,821 86,674 100,914 Mortgage-backed securities 15,415 8,210 8,646 15,171 7,597 Cash and cash equivalents 12,175 9,331 6,681 10,793 9,576 Deposits 245,721 232,913 218,370 225,734 235,173 Other borrowings 14,936 9,035 11,350 3,447 2,889 Stockholders’ equity 22,618 21,145 20,103 20,683 20,032 Years Ended December 31, 2007 2006 2005 2004 2003 OPERATING DATA (In thousands, except per share data) Interest income $ 15,609 $ 13,978 $ 12,423 $ 12,278 $ 12,946 Interest expense 9,056 7,031 4,986 4,588 5,765 Net interest income 6,553 6,947 7,437 7,690 7,181 Provision for loan losses 155 60 245 550 2,075 Net interest income after provision for loan losses 6,398 6,887 7,192 7,140 5,106 Other income 2,332 2,235 2,174 2,038 3,532 Other expense 8,101 7,893 8,054 7,781 7,296 Income before income taxes 629 1,229 1,312 1,397 1,342 Income tax expense 10 334 412 521 501 Net income $ 619 $ 895 $ 900 $ 876 $ 841 Earnings per share - basic $ 0.31 $ 0.45 $ 0.46 $ 0.45 $ 0.43 Earnings per share - diluted $ 0.31 $ 0.45 $ 0.45 $ 0.44 $ 0.43 (1)Includes loans held for sale. (2)Includes investment securities, FHLB stock, and other investments. (Continued) 2 At or for the Years Ended December 31, KEY OPERATING RATIOS 2007 2006 2005 2004 2003 Return on average assets (net income divided by average assets) 0.22 % 0.35 % 0.36 % 0.33 % 0.33 % Return on average equity (net income divided by average equity) 2.86 % 4.37 % 4.44 % 4.31 % 4.18 % Average equity to average assets 7.79 % 7.90 % 8.03 % 7.77 % 7.82 % Interest rate spread (difference between average yield on interest-earning assets and average cost of interest-bearing liabilities) 2.15 % 2.48 % 2.99 % 3.04 % 2.82 % Net interest margin (net interest income as a percentage of average interest- earning assets) 2.53 % 2.85 % 3.18 % 3.18 % 3.00 % Dividend pay-out ratio(1) 45.94 % 31.69 % 30.98 % 31.39 % 31.99 % Noninterest expense to average assets 2.92 % 3.05 % 3.19 % 2.97 % 2.84 % Average interest-earning assets to average interest-bearing liabilities 110.69 % 112.81 % 109.07 % 107.35 % 107.58 % Allowance for loan losses to gross loans at end of period (2) 0.98 % 1.19 % 1.28 % 1.48 % 1.69 % Allowance for loan losses to nonperforming loans 161.90 % 137.90 % 156.75 % 95.02 % 66.02 % Net loan charge-offs to average loans during the period 0.15 % 0.03 % 0.21 % 0.66 % 1.41 % Nonperforming assets to total assets 0.51 % 0.56 % 0.65 % 1.01 % 1.46 % December 31, OTHER DATA 2007 2006 2005 2004 2003 Number of offices 7 7 7 7 7 (1) Reflects dividends waived by the mutual holding company. (2) Gross loans includes loans held for sale 3 Management’s Discussion and Analysis of Financial Condition and Results of Operations General Management’s discussion and analysis of financial condition and results of operations is intended to assist in understanding our financial condition and results of operations.The information contained in this section should be read in conjunction with our consolidated financial statements and the accompanying notes. Certain statements in this annual report and throughout Management’s Discussion and Analysis of Financial Condition and Results of Operations are “forward looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995 and involve known and unknown risk, uncertainties and other factors that may cause the Company’s actual results, performance or achievements to be materially different from the results, performance or achievements expressed or implied by the forward looking statement.Factors that impact such forward looking statements include, among others, changes in general economic conditions, changes in interest rates and competition.We decline any obligation to publicly announce future events or developments that may affect the forward-looking statements herein. Operating Strategy - Overview Our business consists principally of attracting deposits from the general public and using deposits to purchase and originate consumer loans and mortgage loans secured by one- to four-family residences.We have also increased our emphasis on commercial and agricultural lending services.Our net income, like other financial institutions, is primarily dependent on net interest income, which is the difference between the income earned on our interest-earning assets, such as loans and investments, and the cost of our interest-bearing liabilities, primarily deposits and short-term borrowings.However, our net income is also affected by provisions for loan losses and other operating income and expenses.General economic conditions, particularly changes in market interest rates, government legislation, monetary policies, and attendant actions of the regulatory authorities are the external influences affecting many of the factors of our net income. Management has implemented various strategies designed to enhance its profitability while still maintaining our safety and soundness.These strategies include reducing our exposure to interest rate risk by selling fixed-rate loans to the secondary market and providing other fee-based services to our customers.We recognize the need to establish and adhere to strict loan underwriting criteria and guidelines.We generally limit our investment portfolio to investments in United States Government and government sponsored entities securities, mortgage-backed securities collateralized by U.S. government sponsored entities, and bank-qualified, general obligation municipal issues. It is management’s intention to remain a retail financial institution dedicated to financing home ownership and other consumer needs, and to provide quality service to our customers in Morgan, Macoupin, Montgomery and the surrounding counties in Illinois. 4 Critical Accounting Policies In the ordinary course of business, we have made a number of estimates and assumptions relating to the reporting of results of operations and financial condition in preparing our financial statements in conformity with accounting principles generally accepted in the United States of America.Actual results could differ significantly from those estimates under different assumptions and conditions.Management believes the following discussion, including the allowance for loan losses, addresses our most critical accounting policies, which are those that are most important to the portrayal of our financial condition and results and require management’s most difficult, subjective and complex judgements, often as a result of the need to make estimates about the effect of matters that are inherently uncertain. Allowance for Loan Losses - The allowance for loan losses is a material estimate that is particularly susceptible to significant changes in the near term and is established through a provision for loan losses.The allowance is based upon past loan experience and other factors which, in management’s judgement, deserve current recognition in estimating loan losses.The evaluation includes a review of all loans on which full collectibility may not be reasonably assured.Other factors considered by management include the size and character of the loan portfolio, concentrations of loans to specific borrowers or industries, existing economic conditions and historical losses on each portfolio category.In connection with the determination of the allowance for loan losses, management obtains independent appraisals for significant properties, which collateralize loans.Management uses the available information to make such determinations.If circumstances differ substantially from the assumptions used in making determinations, future adjustments to the allowance for loan losses may be necessary and results of operations could be affected.While we believe we have established our existing allowance for loan losses in conformity with accounting principles generally accepted in the United States of America, there can be no assurance that regulators, in reviewing the Bank’s loan portfolio, will not request an increase in the allowance for loan losses.Because future events affecting borrowers and collateral cannot be predicted with certainty, there can be no assurance that increases to the allowance will not be necessary if loan quality deteriorates. The above listing is not intended to be a comprehensive list of all our accounting policies.In many cases, the accounting treatment of a particular transaction is specifically dictated by accounting principles generally accepted in the United States of America, with no need for management’s judgement in their application.There are also areas in which management’s judgement in selecting any available alternative would not produce a materially different result. Financial Condition Total assets increased $21.1 million to $288.5 million at December 31, 2007, compared to $267.4 million at December 31, 2006.Net loans increased $21.0 million, or 13.6%, during 2007.Loan growth has predominantly been provided by residential and commercial real estate loan originations.During 2007, we retained a portion of fixed-rate real estate loans rather than selling them to the secondary market, which contributed to a $9.8 million, or 24.2%, growth in residential real estate loans.Commercial and agricultural real estate loans increased $4.5 million, or 11.4%, and commercial loans increased $3.7 million, or 11.3%, during 2007.Available for sale investment securities decreased $13.6 million, or 17.3%, and mortgage backed securities increased $7.2 million, or 87.8%, during 2007.The decrease in investment securities reflects sales and maturities, which were used to fund loan growth and the increase in higher-yielding mortgage-backed securities.Other changes include a $2.8 million increase in cash and cash equivalents and a $2.8 million increase in bank-owned life insurance during 2007. 5 Asset growth was funded by a $12.8 million, or 5.5%, increase in deposits and a $5.9 million, or 65.3%, increase in borrowed funds during 2007.The deposit growth reflects an increase of $8.6 million in transaction accounts, primarily due to the introduction of a new money market savings account during 2006, and $4.2 million in time deposits.The increase in borrowed funds reflects $6.0 million in additional advances from the Federal Home Loan
